Flagstone Reinsurance Holdings Limited INVESTOR FINANCIAL SUPPLEMENT THIRD QUARTER 2007 Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street HamiltonHM 11, Bermuda Contact Information: Brenton Slade Director of Investor Relations #441 - 278-4003 Website Information: http://www.flagstonere.bm This report is for informational purposes only.It should be read in conjunction with the documents that we file with the Securities and Exchange Commission pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. Flagstone Reinsurance Holdings Limited FINANCIAL SUPPLEMENT TABLE OF CONTENTS Page(s) Basis of Presentation i Cautionary Note Regarding Forward Looking Statements ii Regulation G - Non GAAP Financial Measures iii I. Financial Highlights 1 II. Income Statements a. Consolidated Statements of Income - Quarterly 2 b. Gross Premium Written by Line of Business 3 III. Balance Sheets a. Consolidated Balance Sheets 4 IV. Loss Reserve Analysis a. Paid to Incurred Analysis 5 V. Share Analysis a. Capitalization 6 b. Earnings Per Common Share Analysis - As Reported 7 c. Book Value Per Common Share Analysis 8 VI. Mont Fort Consolidation a. Balance Sheet Consolidation 9 b. Income Statement Consolidation 10 Flagstone Reinsurance Holdings Limited BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION ● Unless otherwise noted, all data is in thousands, except for share and per share amounts and ratio information. ● The debt to capitalization ratio is an indication of the leverage of the Company. It is calculated by dividing the Company's long term debt by the total capital.Total capital represents the sum of shareholders' equity plus long term debt. ● N/A - means not applicable ● In presenting the Company's results, management has included and discussed certain "non-GAAP" financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by the other companies, better explain the Company's results of operations in a manner that allows a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable GAAP financial measures in accordance with Regulation G is included in this financial supplement. i Flagstone Reinsurance Holdings Limited Cautionary Note Regarding Forward-Looking Statements: This report may include forward-looking statements which reflect our current views with respect to future events and financial performance. Statements which include the words "expect," "intend," "plan," "believe," "project," "anticipate," "will" and similar statements of a future or forward-looking nature identify forward-looking statements for purposes of the U.S. federal securities laws or otherwise. These statements include forward-looking statements both with respect to us specifically and our industry in general. These statements are based on certain assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions and expected future developments, as well as other factors believed to be appropriate in the circumstances. However, whether actual results and developments will conform to our expectations and predictions is subject to a number of risks and uncertainties that could cause actual results to differ materially from expectations, including, but not limited to, the following: ● The risks discussed on our Form S-1 filed with SEC on March 30, 2007 beginning on page 12 ● Cyclicality of demand and pricing of reinsurance market ● Unpredictability and severity of catastrophic events ● Adequacy of our risk management and loss estimation methods ● Adequacy of our loss reserves ● Our limited operating history ● Dependence on key personnel ● Dependence on the policies, procedures and expertise of ceding companies ● Potential loss of business from one or more major reinsurance brokers ● Potential for financial strength rating downgrade ● Risks inherent to the Company's acquisition strategy ● Highly competitive business environment ● Other factors, most of which are beyond the Company's control. Accordingly, all of the forward-looking statements made in this report are qualified by these cautionary statements, and there can be no assurance that the actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected consequences to, or effects on, us or our business or operations. We undertake no obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise. All subsequent written and oral forward-looking statements attributable to us or individuals acting on our behalf are expressly qualified in their entirety by this paragraph. You should specifically consider the factors identified in our Form S-1 filed with the SEC on March 30, 2007 which could cause actual results to differ before making an investment decision. ii Flagstone Reinsurance Holdings Limited REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP. DILUTED BOOK VALUE PER SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than book value per common share.Diluted book value per common share is defined as total shareholders' equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, PSU's and RSU's.When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share.The warrant was anti dilutive and was excluded from the calculation of diluted book value per common share as at September 30, 2007 and September 30, 2006. iii Flagstone Reinsurance Holdings Limited FINANCIAL HIGHLIGHTS (Unaudited) $ in thousands, except per share amounts HIGHLIGHTS Three months ended Nine months ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Gross premiums written $ 123,704 $ 61,914 $ 512,062 $ 275,981 Net premiums written $ 91,132 $ 50,525 $ 471,245 $ 255,990 Net premiums earned $ 138,799 $ 63,481 $ 351,867 $ 119,728 Net investment income $ 17,022 $ 9,849 $ 51,184 $ 24,650 Net income $ 66,249 $ 56,909 $ 116,553 $ 88,755 Comprehensive income $ 74,559 $ 59,701 $ 122,846 $ 88,015 Cash flow from operating activities $ 105,479 $ 65,315 $ 272,761 $ 123,436 Reserve for losses and loss expenses $ 161,442 $ 16,944 $ 161,442 $ 16,944 Total shareholders' equity $ 1,158,933 $ 802,416 $ 1,158,933 $ 802,416 PER COMMON SHARE AND COMMON SHARE DATA Basic earnings per common share $ 0.78 $ 0.79 $ 1.44 $ 1.28 Diluted earnings per common share $ 0.77 $ 0.79 $ 1.44 $ 1.27 Basic weighted average common shares outstanding 85,413,479 71,595,793 80,816,529 69,530,742 Diluted weighted average common shares outstanding 85,491,561 71,705,036 80,937,061 69,618,644 Book value per common share $ 13.59 $ 11.22 $ 13.59 $ 11.22 Diluted book value per common share $ 13.30 $ 11.09 $ 13.30 $ 11.09 Dividend per share $ 0.04 $ - $ 0.04 $ - FINANCIAL RATIOS Growth in diluted book value per share (1) 7.1 % 8.0 % 11.7 % 12.5 % Loss ratio 27.0% % 15.3 % 46.2% % 16.3 % Acquisition cost ratio 20.7 % 17.2 % 16.0 % 15.9 % General and administrative expense ratio 14.2 % 12.0 % 13.7 % 20.0 % Combined ratio 61.9 % 44.5 % 75.9 % 52.2 % INVESTMENT DATA Total assets $ 2,066,696 $ 1,131,390 $ 2,066,696 $ 1,131,390 Total cash and investments (2) $ 1,756,710 $ 964,158 $ 1,756,710 $ 964,158 (1) Growth in fully diluted book value per share represents the increase in fully diluted book value per share in the period plus dividends paid. (2) Cash and investments represents the total cash and cash equivalents, fixed maturity investments, short term investments, equites, other investments, accrued interest receivable and net payable for investments purchased. 1 Flagstone Reinsurance Holdings Limited CONSOLIDATED STATEMENTS OF INCOME - QUARTERLY(unaudited) Quarter ended Quarter ended Quarter ended Quarter ended Quarter ended YTD YTD Full Year September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 September 30, 2007 YTD September 30, 2006 December 31, 2006 REVENUES Gross premiums written $ 123,704 $ 181,345 $ 207,013 $ 26,508 $ 61,914 $ 512,062 $ 275,981 $ 302,489 Reinsurance premiums ceded (32,572 ) - (8,245 ) - (11,389 ) (40,817 ) (19,991 ) (19,991 ) Net premiums written 91,132 181,345 198,768 26,508 50,525 471,245 255,990 282,498 Change in net unearned premiums 47,667 (69,503 ) (97,542 ) 45,827 12,956 (119,378 ) (136,262 ) (90,435 ) Net premiums earned 138,799 111,842 101,226 72,335 63,481 351,867 119,728 192,063 Net investment income 17,022 20,531 13,631 9,562 9,849 51,184 24,650 34,212 Net realized and unrealized gains (losses) 8,298 (1,901 ) 4,514 10,041 10,827 10,911 2,206 12,247 Other income 1,961 251 673 2,874 1,216 2,885 3,225 6,099 Total revenues 166,080 130,723 120,044 94,812 85,373 416,847 149,809 244,621 EXPENSES Loss and loss adjustment expenses 37,439 77,257 47,748 7,110 9,723 162,444 19,550 26,660 Acquisition costs 28,795 14,725 12,718 10,895 10,946 56,238 19,044 29,939 General and administrative expenses 19,763 13,800 14,669 10,843 7,649 48,232 23,898 34,741 Interest expense 5,873 3,520 3,264 3,357 1,291 12,657 1,291 4,648 Net foreign exchange gains (1,842 ) (56 ) (1,282 ) (335 ) (419 ) (3,180 ) (1,744 ) (2,079 ) Total expenses 90,028 109,246 77,117 31,870 29,190 276,391 62,039 93,909 Income before income taxes, minority interest and interest in earnings of equity investments 76,052 21,477 42,927 62,942 56,183 140,456 87,770 150,712 Provision for income tax (229 ) (77 ) (45 ) (50 ) (78 ) (351 ) (78 ) (128 ) Minority interest (9,317 ) (7,892 ) (7,733 ) - - (24,942 ) - - Interest in earnings of equity investments (257 ) 1,186 461 691 804 1,390 1,063 1,754 NET INCOME (1) $ 66,249 $ 14,694 $ 35,610 $ 63,583 $ 56,909 $ 116,553 $ 88,755 $ 152,338 Change in net unrealized gains (losses) - - - (3,239 ) 2,815 - (769 ) (4,008 ) Change in currency translation adjustment 8,310 (1,741 ) (276 ) (549 ) (23 ) 6,293 29 (520 ) COMPREHENSIVE INCOME $ 74,559 $ 12,953 $ 35,334 $ 59,795 $ 59,701 $ 122,846 $ 88,015 $ 147,810 KEY RATIOS/PER COMMON SHARE DATA Loss ratio 27.0 % 69.1 % 47.2 % 9.8 % 15.3 % 46.2 % 16.3 % 13.9 % Acquisition cost ratio 20.7 % 13.2 % 12.6 % 15.1 % 17.2 % 16.0 % 15.9 % 15.6 % General and administrative expense ratio 14.2 % 12.3 % 14.5 % 15.0 % 12.0 % 13.7 % 20.0 % 18.1 % Combined ratio 61.9 % 94.6 % 74.3 % 39.9 % 44.5 % 75.9 % 52.2 % 47.6 % - Weighted average common shares outstanding - basic 85,413,479 85,139,757 71,746,162 71,601,718 71,595,793 80,816,529 69,530,742 70,054,087 Weighted average common shares outstanding - diluted 85,491,561 85,198,147 72,010,501 71,968,704 71,705,036 80,937,061 69,618,644 70,393,821 Net income per common share outstanding - basic $ 0.78 $ 0.17 $ 0.50 $ 0.89 $ 0.79 $ 1.44 $ 1.28 $ 2.17 Net income per common share outstanding - diluted $ 0.77 $ 0.17 $ 0.49 $ 0.88 $ 0.79 $ 1.44 $ 1.27 $ 2.16 (1) Effective January 1, 2007, the Company elected to adopt FAS 157 and FAS 159.As a result of this election, all changes in unrealized gains (losses) associated with our fixed maturity and equity investments are included in net income for the three months ended March 31, 2007, June 30, 2007, and September 30, 2007 and the nine months ended September 30, 2007.For all prior periods, certain of these changes are included in other comprehensive income. 2 Flagstone Reinsurance Holdings Limited GROSS PREMIUM WRITTEN BY LINE OF BUSINESS (Unaudited) Three months ended September 30, 2007 Three months ended September 30, 2006 Gross premiums written % of total Gross premiums written % of total Property catastrophe $ 68,505 55.4 % $ 41,260 66.6 % Property 36,142 29.2 % 11,892 19.2 % Short-tail specialty and casualty 19,057 15.4 % 8,762 14.2 % Total $ 123,704 100.0 % $ 61,914 100.0 % Nine months ended September 30, 2007 Nine months ended September 30, 2006 Gross premiums written % of total Gross premiums written % of total Property catastrophe $ 373,831 73.0 % $ 201,522 73.0 % Property 84,473 16.5 % 53,643 19.4 % Short-tail specialty and casualty 53,758 10.5 % 20,816 7.6 % Total $ 512,062 100.0 % $ 275,981 100.0 % Three months ended September 30, 2007 Three months ended September 30, 2006 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) North America $ 60,928 49.3 % $ 33,152 53.5 % Worldwide risks(2) 19,339 15.6 % 3,372 5.5 % Europe 3,521 2.8 % 5,601 9.0 % Japan and Australasia 8,261 6.7 % 8,017 13.0 % Caribbean 25,933 21.0 % 1,125 1.8 % Other 5,722 4.6 % 10,647 17.2 % Total $ 123,704 100.0 % $ 61,914 100.0 % Nine months ended September 30, 2007 Nine months ended September 30, 2006 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) North America $ 275,361 53.8 % $ 153,053 55.5 % Worldwide risks(2) 59,003 11.5 % 35,056 12.7 % Europe 87,542 17.1 % 34,478 12.5 % Japan and Australasia 37,774 7.4 % 26,797 9.7 % Caribbean 40,988 8.0 % 13,491 4.9 % Other 11,394 2.2 % 13,106 4.7 % Total $ 512,062 100.0 % $ 275,981 100.0 % (1)Except as otherwise noted, each of these categories includes contracts that cover risks located primarily in the designated geographic area. (2)This geographic area includes contracts that cover risks primarily in two or more geographic zones. 3 Flagstone Reinsurance Holdings Limited CONSOLIDATED BALANCE SHEETS(unaudited) As at September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 ASSETS Investments: Fixed maturity investments, at fair value $ 1,102,328 $ 978,660 $ 902,509 $ 682,278 $ 367,399 Short term investments, at fair value 14,242 25,583 4,974 - 227,698 Equity investments, at fair value 28,746 28,766 23,090 - - Other investments 289,340 157,438 151,272 74,496 48,513 Total investments 1,434,656 1,190,447 1,081,845 756,774 643,610 Cash and cash equivalents 322,768 422,045 191,191 261,352 326,758 Proceeds receivable from initial public offering - - 164,854 - - Reinsurance premium balances receivable 189,553 220,229 145,834 68,940 106,168 Unearned premiums ceded 22,491 4,211 7,484 8,224 13,003 Accrued interest receivable 7,534 7,719 5,965 6,331 4,779 Receivable for investments sold - - - 3,599 - Deferred acquisition costs 36,819 34,186 22,867 11,909 17,184 Funds withheld 6,606 5,138 5,069 - - Goodwill 11,556 6,602 5,624 5,624 4,264 Other assets 33,704 17,580 17,363 18,659 14,819 Due from related parties 1,009 2,291 1,094 3,090 805 TOTAL ASSETS $ 2,066,696 $ 1,910,448 $ 1,649,190 $ 1,144,502 $ 1,131,390 LIABILITIES Loss and loss adjustment expense reserves $ 161,442 $ 135,143 $ 66,540 $ 22,516 $ 16,944 Unearned premiums 252,096 269,020 202,803 98,659 149,265 Insurance and reinsurance balances payable 22,728 883 6,235 - - Payable for investments purchased 8,248 1,201 7,246 9,531 10,989 Long term debt 264,469 238,290 137,361 137,159 136,476 Other liabilites 26,076 17,164 12,683 11,866 12,479 Due to related parties - 1,283 1,359 252 1,274 TOTAL LIABILITIES 735,059 662,984 434,227 279,983 327,427 Temporary Equity - 1,547 Minority Interest - Mont Fort Re(1) and Island Heritage 172,704 161,619 153,727 - - SHAREHOLDERS' EQUITY Common shares 853 853 845 715 715 Additional paid-in capital 903,220 901,279 889,631 728,378 726,070 Accumulated other comprehensive income (loss) 5,774 (2,536 ) (795 ) (4,528 ) (740 ) Retained earnings 249,086 186,249 171,555 139,954 76,371 TOTAL SHAREHOLDERS' EQUITY 1,158,933 1,085,845 1,061,236 864,519 802,416 TOTAL LIABILITIES, TEMPORARY EQUITY, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,066,696 $ 1,910,448 $ 1,649,190 $ 1,144,502 $ 1,131,390 Book value per common share $ 13.59 $ 12.73 $ 12.55 $ 12.08 $ 11.22 Diluted book value per common share adjusted for dividends $ 13.30 $ 12.46 $ 12.31 $ 11.94 $ 11.09 Debt to total capitalization(2) 18.6 % 18.0 % 11.5 % 13.7 % 14.5 % (1) See Pages 9 and 10 for additional information. (2) Comprises long term debt divided by the sum of long term debt plus shareholders' equity. 4 Flagstone Reinsurance Holdings Limited RESERVE FOR LOSSES AND LOSS EXPENSES:PAID TO INCURRED ANALYSIS(Unaudited) Three months ended September 30, 2007 Three monthsended June 30, 2007 Three monthsended March 31, 2007 For the year ended December 31, 2006 Reserve for losses and loss expenses Gross Recoveries Net Gross Recoveries Net Gross Recoveries Net Gross Recoveries Net Beginning of period $ 135,143 $ - $ 135,143 $ 66,540 $ - $ 66,540 $ 22,516 $ - $ 22,516 $ - $ - $ - Incurred 37,439 - 37,439 77,257 - 77,257 47,748 - 47,748 26,660 - 26,660 Other (1) 5,542 - 5,542 - Paid (16,682 ) - (16,682 ) (8,654 ) - (8,654 ) (3,724 ) - (3,724 ) (4,144 ) - (4,144 ) End of period $ 161,442 $ - $ 161,442 $ 135,143 $ - $ 135,143 $ 66,540 $ - $ 66,540 $ 22,516 $ - $ 22,516 Paid to incurred percentage 44.6 % 0.0 % 44.6 % 11.2 % 0.0 % 11.2 % 7.8 % 0.0 % 7.8 % 15.5 % 0.0 % 15.5 % (1) This amount represents the movement in reserves as a result of foreign exchange movements and the reserves acquired upon acquistition of the controlling interest in Island Heritage. 5 Flagstone Reinsurance Holdings Limited CAPITALIZATION (Unaudited) September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Long term debt $ 264,469 $ 238,290 $ 137,361 $ 137,159 $ 136,476 Shareholders' equity 1,158,933 1,085,845 1,061,236 864,519 802,416 Total Capitalization $ 1,423,402 $ 1,324,135 $ 1,198,597 $ 1,001,678 $ 938,892 Leverage ratio: Debt to total capitalization 18.6 % 18.0 % 11.5 % 13.7 % 14.5 % September 30, 2007 December 31, 2006 Debt or Facility Principal In use Debt or Facility Principal In use Debt and financing arrangements Junior Subordinated Deferrable Debentures (a) $ 25,000 $ 25,000 $ - $ - Junior Subordinated Deferrable Debentures (b) $ 100,000 $ 100,000 $ - $ - Junior Subordinated Deferrable Debentures (c) $ 120,000 $ 120,000 $ 120,000 $ 120,000 Junior Subordinated Deferrable Debentures (d) € 13,000 € 13,000 € 13,000 € 13,000 Other long term debt $ 922 $ 922 $ 459 $ 459 Letter of credit facility (e) $ 400,000 $ 70,500 $ 200,000 $ 67,800 Letter of credit facility (f) $ 200,000 $ - $ - $ - Notes: (a) The Junior Subordinated Deferrable Debentures have a floating rate equal to LIBOR plus 310 basis points per annum reset quarterly.The notes mature on September 15, 2037, and may be called at par by the Issuer at any time after September 15, 2012. (b) The Junior Subordinated Deferrable Debentures have a floating rate equal to LIBOR plus 300 basis points per annum reset quarterly.The notes mature on July 30, 2037, and may be called at par by the Issuer at any time after July 30, 2012. (c) The Junior Subordinated Deferrable Debentures have a floating rate equal to LIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (d) The Junior Subordinated Deferrable Debentures have a floating rate equal to EURIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (e) $400.0 million uncommitted letter of credit facility agreement with Citibank N.A.The drawn amount of the facility at September 30, 2006 was secured by $78.1 million of fixed maturity securities from the Company'sinvestment portfolio. (f) $200.0 million uncommitted letter of credit facility agreement with Wachovia Bank, N.A.If drawn upon, the utilized portion of the facility will be secured by an appropriate portion of securities from the Company’s investment portfolio. 6 Flagstone Reinsurance Holdings Limited EARNINGS PER COMMON SHARE INFORMATION - AS REPORTED, GAAP (Unaudited) Three months ended Nine months ended As at Year ended September 30, September 30, December 31, 2007 2006 2007 2006 2006 Net income available to common shareholders $ 66,249 $ 56,909 $ 116,553 $ 88,755 $ 152,338 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic weighted average common shares outstanding (1) 85,413,479 71,595,793 80,816,529 69,530,742 70,054,087 Dilutive share equivalents: Unvested performance share units - 87,938 - 87,902 339,734 Unvested restricted share units 78,082 21,305 120,532 - - Diluted weighted average common shares outstanding 85,491,561 71,705,036 80,937,061 69,618,644 70,393,821 EARNINGS PER COMMON SHARE Basic $ 0.78 $ 0.79 $ 1.44 $ 1.28 $ 2.17 Diluted $ 0.77 $ 0.79 $ 1.44 $ 1.27 $ 2.16 (1) Includes weighted average vested restricted share units 7 Flagstone Reinsurance Holdings Limited NON-GAAP FINANCIAL MEASURES RECONCILIATION BASIC AND DILUTED BOOK VALUE PER COMMON SHARE (Unaudited) As at September 30, As at June 30, As at March 31, As at December 31, As at September 30, 2007 2007 2007 2006 2006 DILUTIVE COMMON SHARES AS IF OUTSTANDING Common shareholders' equity $ 1,158,933 $ 1,085,845 $ 1,061,236 $ 864,519 $ 802,416 Dividends declared and paid $ 3,412 $ - $ - $ - $ - Common shares outstanding 85,297,891 85,297,891 84,547,891 71,547,891 71,547,891 Basic book value per common share $ 13.59 $ 12.73 $ 12.55 $ 12.08 $ 11.22 Basic book value per common share adjusted for dividends $ 13.63 $ 12.73 $ 12.55 $ 12.08 $ 11.22 Diluted book value on an "as if converted basis" Common shareholders' equity $ 1,158,933 $ 1,085,845 $ 1,061,236 $ 864,519 $ 802,416 add in: proceeds on exercise of warrant (1) - Adjusted shareholders' equity $ 1,158,933 $ 1,085,845 $ 1,061,236 $ 864,519 $ 802,416 Dividends declared and paid $ 3,412 $ - $ - $ - $ - As if converted diluted shares outstanding Common shares outstanding 85,297,891 85,297,891 84,547,891 71,547,891 71,547,891 add in: vesting of performance share units 1,538,000 1,538,000 1,381,000 713,000 713,000 vesting of restricted share units 326,538 326,538 254,477 117,727 104,228 Diluted common shares outstanding 87,162,429 87,162,429 86,183,368 72,378,618 72,365,119 Diluted book value per common share $ 13.30 $ 12.46 $ 12.31 $ 11.94 $ 11.09 Diluted book value per common share adjusted for dividends (3) $ 13.34 $ 12.46 $ 12.31 $ 11.94 $ 11.09 Change in diluted book value per share: Quarter 6.7 % 1.2 % 3.1 % 7.7 % 8.0 % Change in diluted book value per share adjusted for dividends (2): Quarter 7.1 % 1.2 % 3.1 % 7.7 % 8.0 % Change in diluted book value per share adjusted for dividends (2): Rolling 12 months 20.3 % 21.3 % 23.3 % 21.2 % n/a Annualized change in diluted book value per share adjusted for dividends since inception 18.9 % 16.9 % 19.5 % 21.2 % 17.0 % (1) Diluted book value per share incorporates the assumption that the warrant would not be exercised at the end of any period where the share price is less than the strike price. (2) Change in diluted book value adjusted for dividends is the internal rate of return of the increase in diluted book value per share in the period plus dividends declared. (3) Diluted book value per common share is calculated by dividing the sum of cumulative dividends and common shareholders' equity by diluted common shares outstanding. 8 Flagstone Reinsurance Holdings Limited Summary Consolidating Balance Sheet - Mont Fort (unaudited) As at September 30, 2007 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/Elimination Flagstone Consolidated ASSETS Investments: Fixed maturity investments, at fair value $ 1,008,133 $ 94,195 $ - $ 1,102,328 Short term investments, at fair value 14,242 - - 14,242 Equity investments, at fair value 28,746 - - 28,746 Other investments 290,839 - (1,499 ) 289,340 Total investments 1,341,960 94,195 (1,499 ) 1,434,656 Cash and cash equivalents 249,761 73,007 - 322,768 Reinsurance premium balances receivable 184,092 5,461 - 189,553 Unearned premiums ceded 37,963 - (15,472 ) 22,491 Accrued interest receivable 6,565 969 - 7,534 Deferred acquisition costs 36,097 1,579 (857 ) 36,819 Funds withheld 6,606 - - 6,606 Goodwill 11,556 - - 11,556 Other assets 31,989 1,715 - 33,704 Due from related parties 4,022 - (3,013 ) 1,009 TOTAL ASSETS $ 1,910,611 $ 176,926 $ (20,841 ) $ 2,066,696 LIABILITIES Loss and loss adjustment expense reserves $ 161,442 $ 161,442 Unearned premiums 252,096 15,472 (15,472 ) 252,096 Insurance and reinsurance balance payable 22,041 1,544 (857 ) 22,728 Payable for investments purchased 8,248 - - 8,248 Long term debt 264,469 - - 264,469 Other liabilites 25,816 260 - 26,076 Due to related parties 36 2,977 (3,013 ) - TOTAL LIABILITIES 734,148 20,253 (19,342 ) 735,059 Minority Interest 17,530 - 155,174 172,704 SHAREHOLDERS' EQUITY Common shares 853 128,118 (128,118 ) 853 Additional paid-in capital 903,220 - - 903,220 Accumulated other comprehensive (loss) 5,774 - - 5,774 Retained earnings 249,086 28,555 (28,555 ) 249,086 TOTAL SHAREHOLDERS' EQUITY 1,158,933 156,673 (156,673 ) 1,158,933 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 1,910,611 $ 176,926 $ (20,841 ) $ 2,066,696 9 Flagstone Reinsurance Holdings Limited Summary Consolidating Income Statements - Mont Fort (unaudited) Quarter ending September 30, 2007 YTD September 30, 2007 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/Elimination Flagstone Consolidated Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/Elimination Flagstone Consolidated REVENUES Gross premiums written $ 123,704 $ 3,097 $ (3,097 ) $ 123,704 $ 512,062 $ 35,484 $ (35,484 ) $ 512,062 Reinsurance premiums ceded (35,669 ) - 3,097 (32,572 ) (76,301 ) - 35,484 (40,817 ) Net premiums written 88,035 3,097 - 91,132 435,761 35,484 - 471,245 Change in net unearned premiums 41,603 6,064 - 47,667 (111,243 ) (8,135 ) - (119,378 ) Net premiums earned 129,638 9,161 - 138,799 324,518 27,349 - 351,867 Net investment income 14,858 2,164 17,022 44,875 6,309 - 51,184 Net realized and unrealized gains (losses) 9,443 (1,076 ) (69 ) 8,298 13,653 (2,811 ) 69 10,911 Other income 4,142 (1,334 ) (847 ) 1,961 8,775 (4,435 ) (1,455 ) 2,885 Total revenues 158,081 8,915 (916 ) 166,080 391,821 26,412 (1,386 ) 416,847 EXPENSES Loss and loss adjustment expenses 37,439 - - 37,439 162,444 - - 162,444 Acquisition costs 28,790 921 (916 ) 28,795 54,950 2,674 (1,386 ) 56,238 General and administrative expenses 19,703 60 - 19,763 48,080 152 - 48,232 Interest expense 5,873 - - 5,873 12,657 - - 12,657 Net foreign exchange gains (1,842 ) - - (1,842 ) (3,180 ) - - (3,180 ) Total expenses 89,962 981 (916 ) 90,028 274,951 2,826 (1,386 ) 276,391 Income before income taxes, minority interest and interest in earnings of equity invetsments 68,118 7,934 - 76,052 116,870 23,586 - 140,456 Provision for income tax (229 ) - - (229 ) (351 ) - - (351 ) Minority interest (1,409 ) - (7,908 ) (9,317 ) (1,410 ) - (23,532 ) (24,942 ) Interest in earnings of equity investments (231 ) - (26 ) (257 ) 1,444 - (54 ) 1,390 NET INCOME $ 66,249 $ 7,934 $ (7,934 ) $ 66,249 $ 116,553 $ 23,586 $ (23,586 ) $ 116,553 Change in net unrealized losses - Change in currency translation adjustment 8,310 - - 8,310 6,293 - - 6,293 COMPREHENSIVE INCOME $ 74,559 $ 7,934 $ (7,934 ) $ 74,559 $ 122,846 $ 23,586 $ (23,586 ) $ 122,846 KEY RATIOS Loss ratio 28.9 % 27.0 % 50.1 % 46.2 % Acquisition cost ratio 22.2 % 20.7 % 16.9 % 16.0 % General and administrative expense ratio 15.2 % 14.2 % 14.8 % 13.7 % Combined ratio 66.3 % 61.9 % 81.9 % 75.9 % Note: Mont Fort was consolidated in starting in Q1, 2007, therefore Q3 2006 and YTD 2006 are not included on this page. 10
